Miller, J.
The plaintiff annexes a copy of the tax deed of the defendant as an exhibit to his petition. It shows that the land in controversy — an eighty-acre tract — was sold by the treasurer “ on the 5th day of January, 1863, at an adjourned sale begun and publicly held on the first Monday of October, 1862, for the taxes due and delinquent thereon for the year 1861.” The plaintiff claims that the deed is void on its face because it shows that a tract of more than forty acres was sold for a gross sum. The defendant, in his answer, accepted this theory of the law and asked the court to compel the treasurer to make separate deeds for each forty-acre tract, alleging that the land had been in fact thus sold.
It is not illegal nor even irregular, in the case of known owners, to sell lands for the delinquent taxes thereon, in tracts greater than forty acres. It is only in case of non-resident owners that such sales would be irregular; and when it does not appear on the face of the deed that the land was assessed to an unknown owner, it will not be so presumed, and such deed, showing a sale of a tract of more than forty acres for the taxes due and delinquent thereon, shows no illegality or irregularity in this respect, but, on the contrary, its regularity affirmatively appears. Bulkley v. Callanan, 32 Iowa, 461, 464, and cases cited.
*586The treasurer’s deed in this ease fails to show that the land was assessed to an unknown owner, and consequently it does, not show that the sale of an eighty-acre tract was illegal or irregular, but the contrary.
Again, it is well settled that in respect to the manner or mode of making the sale, the tax deed is conclusive evidence that the sale was conducted in the mcmner required by law. Rima v. Cowan, et al., 31 Iowa, 125; Bulkley v. Callanan, supra, and cases cited ; unless when it shows on its face that the law has been violated. Boardmam v. Bourne, 20 Iowa, 134.
The deed in this case is, on its face, regular and valid, and the court erred in sustaining the demurrer, and in rendering judgment for plaintiff. See Smith v. Easton, ante, 584.
Reversed.